Order denying motion to resettle order and amend judgment reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. In our opinion, the trial court had no power to dismiss the complaint on the merits and the order and judgment entered by it should be modified and amended by providing that the dismissal was “ without prejudice.” Lazansky, P. J., Young, Kapper and Tompkins, JJ., concur; Carswell, J., dissents on authority of Cabang v. United States Shipping Board Merchant Fleet Corp. (227 App. Div. 751).